DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/748,561 filed on 11/3/2022 with effective filing date 12/30/2019. Claims 1-8, & 10-15 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-4, 7-8, & 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2022/0217385 A1 in view Ramasubramonian et al. US 2015/0103884 A1 (hereinafter Ram)
Per claims 1, 11 & 15, Wang discloses an image decoding method performed by a decoding apparatus, the method comprising: obtaining image information including Decoded Picture Buffer (DPB) parameter syntax structures and an Output Layer Set (OLS) DPB parameter index for a target OLS (para: 62 & 64, e.g. a decoded picture buffer (DPB) is a buffer holding decoded pictures for reference, output reordering, or output delay specified for the hypothetical reference decoder. DPB parameters are a syntax structure that provides a DPB size and, optionally, a maximum picture reorder number and maximum latency information; an output layer set (OLS) is a set of layers for which one or more layers are specified as output layer(s); an output layer is a layer that is designated for output (e.g., to a display)); deriving DPB parameter syntax structures for the target OLS based on the OLS DPB parameter index (para: 62, e.g. a video parameter set (VPS) is a data unit that contains parameters related to an entire video. Inter-layer prediction is a mechanism of coding a current picture in a current layer by reference to a reference picture in a reference layer, where the current picture and the reference picture are included in the same AU and the reference layer includes a lower nuh_layer_id than the current layer).
Wang fails to disclose performing a picture management process for pictures of a DPB based on the DPB parameter syntax structures for the target OLS; constructing a reference picture list for a current picture based on the pictures of the DPB; and performing inter prediction for a block in the current picture based on the reference picture list, wherein the OLS DPB parameter index specifies the DPB parameter syntax structure for the target OLS among the DPB parameter syntax structures. 
Ram however in the same field of endeavor teaches a picture management process for pictures of a DPB based on the DPB parameter syntax structures for the target OLS (para: 07, e.g. receiving a respective set of sub-DPB parameters for each respective operation point of the encoded video bitstream, applying the respective set of sub-DPB parameters to all layers of an output layer set for each respective operation point, and performing a sub-DPB management process on the one or more sub-DPBs in accordance with the received respective single sets of sub-DPB parameters); constructing a reference picture list for a current picture based on the pictures of the DPB (para:75, e.g. the potential inter-view references are signaled in the Sequence Parameter Set (SPS) MVC extension and can be modified by the reference picture list construction process, which enables flexible ordering of the inter-prediction or inter-view prediction references); and performing inter prediction for a block in the current picture based on the reference picture list (para: 75, e.g. inter-view prediction is also a feature of a proposed multiview extension of HEVC), wherein the OLS DPB parameter index specifies the DPB parameter syntax structure for the target OLS among the DPB parameter syntax structures (para: 107 & 112, e.g. when sub-layer signaling is not allowed, only one value is signaled for each of the syntax elements, and the signaled values of each of these sub-DPB parameter syntax elements (i.e., the max_dec_pic_buffering_minus1 syntax element, the max_num_reorder_pics syntax element, and the max_latency_increase_plus1 syntax element) are inferred (i.e., determined without the receipt of explicit signaling) to be the same for all temporal sub-layers; video encoder 20 may be configured to signal one set of sub-DPB parameters for each output layer set corresponding to an operation point. The single set of sub-DPB parameters signalled for each output layer set is then used by video decoder 30 for every respective layer in each output layer set). 
Therefore, in view of disclosures by Ram, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Wang and Ram in order to receive an encoded video bitstream with pictures. A sub-DPB management process is performed on the sub-DPBs in accordance with received respective single sets of sub-DPB parameters. 
Per claim 2, Ram further teaches the method of claim 1, wherein the DPB parameter syntax structures and the OLS DPB parameter index are included in a Video Parameter Set (VPS) syntax (para: 103, e.g. parameters that are related to DPB operations are signaled in one or more of a sequence parameter set (SPS) and/or a video parameter set (VPS)).
Per claim 3, Ram further teaches the method of claim 1, wherein an OLS DPB parameter flag for whether the DPB parameter syntax structures for the target OLS is present is obtained (para: 118, e.g. for each operation point, video encoder 20 may be configured to signal a flag to indicate to video decoder 30 whether the sub-DPB parameters (e.g., a syntax element indicating the maximum number of reorder pictures and/or a syntax element indicating the maximum latency)).
Per claim 4, Ram further teaches the method of claim 3, wherein the OLS DPB parameter index is obtained based on the OLS DPB parameter flag (para: 118, e.g. for each operation point, video encoder 20 may be configured to signal a flag to indicate to video decoder 30 whether the sub-DPB parameters (e.g., a syntax element indicating the maximum number of reorder pictures and/or a syntax element indicating the maximum latency)).
Per claims 7 & 13, Ram further teaches the method of claim 3, wherein the OLS DPB parameter flag is included in a Video Parameter Set (VPS) syntax (para: 103, e.g. parameters that are related to DPB operations are signaled in one or more of a sequence parameter set (SPS) and/or a video parameter set (VPS)).
Per claim 8, Ram further teaches the method of claim 1, wherein the performing the inter prediction for the block includes: deriving a reference picture in the reference picture list based on an obtained reference picture index for the block  (para:75, e.g. the potential inter-view references are signaled in the Sequence Parameter Set (SPS) MVC extension and can be modified by the reference picture list construction process, which enables flexible ordering of the inter-prediction or inter-view prediction references); and deriving a prediction sample by performing the inter prediction for the block based on the reference picture  (para:75, e.g. the potential inter-view references are signaled in the Sequence Parameter Set (SPS) MVC extension and can be modified by the reference picture list construction process, which enables flexible ordering of the inter-prediction or inter-view prediction references).
Per claims 10 & 12, Wang further discloses the method of claim 1, wherein the DPB parameter syntax structures for the target OLS includes information on DPB size, information on maximum picture reorder number of the DPB for the target OLS and information on maximum latency of the DPB (para: 64, e.g. DPB parameters are a syntax structure that provides a DPB size and, optionally, a maximum picture reorder number and maximum latency information; an output layer set (OLS) is a set of layers for which one or more layers are specified as output layer(s); an output layer is a layer that is designated for output (e.g., to a display))
Per claim 14, Ram further teaches the method of claim 11, wherein an OLS DPB parameter flag for whether the DPB parameter syntax structures for the target OLS is present is encoded (para: 118, e.g. for each operation point, video encoder 20 may be configured to signal a flag to indicate to video decoder 30 whether the sub-DPB parameters).
Allowable Subject Matter
6.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed on 11/3/2022 have been fully considered but they are not persuasive. 
	Applicant assert on page 10, for claim 1, Wang in view of Ram fails to disclose “obtaining image information including Decoded Picture Buffer (DPB) parameter syntax structures and an Output Layer Set (OLS) DPB parameter index for a target OLS,” “deriving DPB parameter syntax structure for the target OLS based on the OLS DPB parameter index,” and “wherein the OLS DPB parameter index specifies the DPB parameter syntax structure for the target OLS among the DPB parameter syntax structures”.
	Examiner respectfully disagrees an points to Wang, where Wang discloses a decoded picture buffer (DPB) is a buffer holding decoded pictures for reference, output reordering, or output delay specified for the hypothetical reference decoder. DPB parameters are a syntax structure that provides a DPB size and, optionally, a maximum picture reorder number and maximum latency information; an output layer set (OLS) is a set of layers for which one or more layers are specified as output layer(s); an output layer is a layer that is designated for output (e.g., to a display); a video parameter set (VPS) is a data unit that contains parameters related to an entire video. Inter-layer prediction is a mechanism of coding a current picture in a current layer by reference to a reference picture in a reference layer, where the current picture and the reference picture are included in the same AU and the reference layer includes a lower nuh_layer_id than the current layer in para 62 and 64. 
	Examiner also notes that from applicants remarks in page 9, “multiple” DPB parameter are not included in the amended claims.
	Examiner respectfully suggests that the claim limitations to be further clarified. 
	
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang US 2022/0232259, e.g. The method includes receiving a sub-bitstream having a sequence parameter set (SPS) with a decoded picture buffer (DPB) syntax structure for an output layer set (OLS) with only one layer; setting a number of layers in the OLS equal to one based on the OLS having the only one layer. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485